DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 8, 9, 20, and 21 are amended.  Claims 35-38 are newly added.  Claims 10-19, 27-29, and 34 are withdrawn.  Claims 22-26 and 30-33 are cancelled.  Claims 1-9, 20-21, 27-29, and 34-38 are currently under consideration.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 9 and 20 are withdrawn in view of the amendment to the claims.
The 35 USC 102 rejections of claims 1, 3-6, 8, 20, and 21 are withdrawn in view of the amendments to claims 1, 8, 20, and 21.  
Applicant’s arguments, see pg. 9, filed 9/15/2022, with respect to the rejection(s) of claim(s) 9 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grant et al. (US 2020/0281851).

Claim Objections
Claims 2-8, 35-38 are objected to because of the following informalities:  
The Office suggests changing the preamble to state, “The method of claim …” in claims 2-7, 35, and 37.
The Office suggests changing the preamble to state, “The electronic resident structure of claim …” in claims 36 and 38.
The Office suggests changing “the degradable portion” to “the degradable component” in line 10 of claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2020/0281851) in view of Podlasek et al. (US 2006/0122954).
Regarding claim 9, Grant et al. disclose a resident structure (abstract), comprising:
An elastic polymeric core (Fig. 2, #206 and [0073]);
A polymeric arm coupled to the elastic polymeric core (Fig. 2 shows several arms connected to the cited core);
an electronic component associated with the polymeric arm ([0037] notes that a pick and place system may be used with resident structure, such system including optical sensors for enabling gripping of the arms, the sensor being an electronic component associated with the arm);
wherein the resident structure has a folding force (Fig. 3 shows Fig. 2 in a folded position; such folded position would exhibit a folding force);
wherein the resident structure has an uncompressed cross-sectional dimension of at least 2cm (see [0124] where a dimension of 2 cm is recited or [0081]);
wherein the resident structure is configured such that it is retained at a location internally of a subject for at least 24 hours ([0077] and [0084] references to retention in the stomach reference; [0051] mentions 24 hours).
Grant et al. do not mention that the arm is coupled to the core via an electroactive adhesive.  Grant et al. does teach the use of polymer couplings 204 ([0073] that eventually degrade or break to permit passage ([0084]).  However, the use of other polymers as an adhesive was known in the medical arts.  Podlasek teaches that an electroactive adhesive may include a medical grade or medical adhesive (claim 18).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Grant et al. to use an electroactive adhesive as taught by Podlasek for connecting the arm to the core because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Grant et al. do not disclose wherein the resident structure has a folding force of at least 0.2 N, but does note that arms will spread out when released from a capsule ([0030]).  The Office believes that the 0.2N limitation amounts to routine optimization.  MPEP 2144.05(II)(A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (In re Aller, 220 F.2d 454, 456).  Thus, arriving at a force necessary to appropriately expand a device for retention in the stomach as in Grant’s disclosure would amount to routine optimization.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Grant et al. to arrive at the 0.2 N force requirement (or any other) in view of the cited section of the MPEP.

Allowable Subject Matter

Claims 1-8, 20, 21, and 35-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record teaches or fairly suggests, in combination with all other elements, methods and structures for gastric residence that include a first, second, and third arm that extends radially from an elastic core with an electronic component that functions as claimed.  The closest art includes the Menachem reference.  Menachem can be interpreted to have three arms, but they are connected end to end rather than extending radially from an elastic core.  The reference cited in the rejection of claim 9, Grant et al., is also close in that it teaches a structure with arms radiating from an elastic core (Fig. 2).  However, the arms are attached via a polymer at 204 that degrades in the body.  

Conclusion
 Claims 1-8, 20, 21, and 35-38 are allowed while claim 9 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/               Examiner, Art Unit 3791           

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791